Case 1:17-cv-00099-JKB Document 338-1 Filed 09/03/20 Page 1 of 1




                                   Amy Tyson
                                                      Digitally signed by Amy Tyson Guevara
                                                      DN: cn=Amy Tyson Guevara, o=Baltimore
                                                      Police Department, ou=Human Resources
                                                      Section,

                                   Guevara            email=amy.guevara@baltimorepolice.org,
                                                      c=US
                                                      Date: 2020.09.03 10:38:15 -04'00'
